This cause is submitted on application of respondent for a rehearing, based upon the claim that certain records in the Police Court of the city of Dayton, which were not before this court, would require a different judgment. The statement in the memorandum attached to the motion clearly discloses that the evidence upon which respondent relies was not before this court or the trial court. The trial court in the first instance, and this court upon review on questions of law, were restricted in their consideration *Page 385 
of the facts to the evidence developed by testimony taken or presented by stipulation at the trial. We know of no procedure by which the evidence suggested could be brought upon the record at this late date.
The application will be denied.
Application denied.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur.